USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DUSTIN E. MCGUIRE,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-760-JD-MGG

 JULIE KOLODZIEJ, as Administrator of
 the Estate of DR. JOSEPH M.
 THOMPSON, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Dustin E. McGuire, a prisoner without a lawyer, filed a “reply” to the court’s

order denying his motion to reconsider. ECF 133. Essentially this is a second attempt to

reconsider the court’s denial of his motion to appoint counsel. See ECFs 105, 106, 114,

116. Reconsideration of an interlocutory order “is a matter of a district court’s inherent

power” and is “committed to a court’s sound discretion.” Cima v. Wellpoint Health

Networks, Inc., 250 F.R.D. 374, 386 (S.D. Ill. 2008) (citations omitted). “Motions for

reconsideration serve a limited function: to correct manifest errors of law or fact or to

present newly discovered evidence.” Publishers Res., Inc. v. Walker–Davis Publ’ns, Inc.,

762 F.2d 557, 561 (7th Cir. 1985) (citation omitted); see also Bank of Waunakee v. Rochester

Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (Granting a motion to reconsider is

proper when “the Court has patently misunderstood a party, or has made a decision

outside the adversarial issues presented to the Court by the parties, or has made an

error not of reasoning but of apprehension. A further basis for a motion to reconsider
USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 2 of 6


would be controlling or significant change in the law or facts since the submission of the

issue to the Court. Such problems rarely arise and the motion to reconsider should be

equally rare.”) (citation omitted).

       McGuire’s previous motion to appoint counsel was denied because, after

reviewing McGuire’s voluminous filings, the court determined he is well-written, is

able to communicate his positions effectively, can perform relevant legal research, has

the ability to obtain appropriate documentation, and understands the overall nature of

the case and the proceedings. ECF 106. After considering the new arguments raised, the

court denied the motion to reconsider that order because McGuire had not shown the

previous order contained an error of law or fact or that he is incompetent to litigate this

case himself. ECF 116.

       In his reply, McGuire essentially rehashes his previous arguments. He adds that

his high school GPA was 2.319, but he does not explain why this would change the

court’s previous analysis. The attached transcripts (ECF 133 at 5–6) show McGuire had

an individualized education plan in several subjects and struggled with standardized

testing, but he managed to maintain mostly B’s and C’s, including in English and

Science until his senior year when he received a D and D- in English. He also took “Bus

Law,” which the court assumes was a course in business law, and he received a B- in

that class. As of his junior year, McGuire’s class rank was 90/118.1 While the transcripts

show McGuire may have been only a marginal scholar, he has articulated his claims




       1   A rank is not provided for his senior year, but McGuire admits he graduated from high school.


                                                     2
USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 3 of 6


quite clearly in this case, and many of the materials he has submitted to the court have

been well above average for a prisoner litigator.

        He again alleges that the Indiana State Prison refuses to turn over medical

records, grievances, videos, pictures, and reports, but—as mentioned in the court’s

previous order denying reconsideration— he has not alleged that he has attempted to

engage in the official discovery process to obtain the documents or that he is unable to

do so.2 McGuire again argues that he will be unable to perform depositions because he

is not able to move freely throughout the prison, but he does not say who he wishes to

depose, why it would be necessary, or what information he would obtain from fellow

inmates and staff during a deposition that he would be unable to obtain via affidavits or

other written discovery. He again argues that he is not educated in the legal or medical

fields, but most prisoner litigants are not, so that alone is not a basis for appointing

counsel. He also states he was assisted in his previous case by two fellow inmates, but

he doesn’t explain what specific tasks they performed for him that he was unable to do

himself, nor does he allege he will be unable to obtain similar help from other prisoner

litigators if the need arises in this case. Accordingly, there is no basis to reconsider the

court’s reconsideration order as McGuire has not shown it contained an error of law or

fact or that he is incompetent to litigate this case himself. See Publishers Res., Inc., 762

F.2d at 561.




        2 Discovery is currently stayed pending the resolution of the exhaustion issue raised by the

Warden. See ECF 140. McGuire also complains that the court has not ruled on his discovery requests
found at ECF 71 & ECF 78, but those issues have since been addressed. See ECF 140 at 6, n. 4.


                                                    3
USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 4 of 6


       Additionally, McGuire has filed another motion for appointment of counsel. ECF

147. “There is no right to court-appointed counsel in federal civil litigation.” Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007)). However, in some circumstances, the court may ask an attorney to volunteer to

represent indigent parties for free.

       When confronted with a request under § 1915(e)(1) for pro bono counsel,
       the district court is to make the following inquiries: (1) has the indigent
       plaintiff made a reasonable attempt to obtain counsel or been effectively
       precluded from doing so; and if so, (2) given the difficulty of the case, does
       the plaintiff appear competent to litigate it himself?

Pruitt, 503 F.3d at 654. Based on McGuire’s current and past motions and related

documentation, the court finds that he has made a reasonable attempt to obtain counsel.

Therefore, the court must determine whether McGuire is competent to litigate this case

on his own.

       “Whether to recruit an attorney is a difficult decision: Almost everyone would

benefit from having a lawyer, but there are too many indigent litigants and too few

lawyers willing and able to volunteer for these cases. District courts are thus placed in

the unenviable position of identifying, among a sea of people lacking counsel, those

who need counsel the most.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). “The

inquiry into the plaintiff’s capacity to handle his own case is a practical one, made in

light of whatever relevant evidence is available on the question.” Henderson v. Ghosh,

755 F.3d 559, 565 (7th Cir. 2014) (quoting Pruitt, 503 F.3d at 655).

       When determining whether to recruit pro bono counsel, “the difficulty of the

case is considered against the plaintiff’s litigation capabilities, and those capabilities are


                                              4
USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 5 of 6


examined in light of the challenges specific to the case at hand.” Pruitt, 503 F.3d at 655.

The relevant inquiry “is whether the difficulty of the case—factually and legally—

exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the

judge or jury himself.” Id. There are no “fixed” requirements for determining a

plaintiff’s competence to litigate his own case, but the court should take into

consideration the plaintiff’s “literacy, communication skills, educational level, and

litigation experience.” Id. In the end, “[t]he inquiry into the plaintiff’s capacity to handle

his own case is a practical one, made in light of whatever relevant evidence is available

on the question.” Id.

       Here, McGuire references the aforementioned “reply” to the court’s denial of his

motion to reconsider (ECF 133), and he again argues he is unable to properly investigate

the facts, may not be allowed to have discovery materials, may not be able to perform

depositions because he cannot move freely around the prison, is not skilled or qualified

in the law, was assisted by fellow inmates in his previous case, and had a high school

GPA of 2.319. These contentions have been thoroughly addressed above and in

previous orders. See ECF 106 & ECF 116. Overall, nothing in McGuire’s new motion

changes the court’s conclusion that he is well-written, is able to communicate his

positions effectively, can perform relevant legal research, has the ability to obtain

appropriate documentation, and understands the overall nature of the case and the

proceedings. Therefore, the motion will be denied.

       For these reasons, the court:

       (1) DENIES the requests contained in Dustin E. McGuire’s “reply” to the court’s


                                              5
USDC IN/ND case 3:18-cv-00760-JD-MGG document 154 filed 06/08/21 page 6 of 6


order denying reconsideration (ECF 133); and

      (2) DENIES the motion to appoint counsel (ECF 147).

      SO ORDERED this June 8, 2021.


                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge




                                         6
